Citation Nr: 9918181	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-47 060	)	DATE
	)
	)                       

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty in the Armed Forces from 
March 1941 to October 1945, and from September 1950 to 
November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the appellant 
entitlement to service connection for the cause of the 
veteran's death, on a direct basis.  The appellant timely 
appealed that issue.  

In mid-September 1998, the Board remanded this case to the 
RO.  Based on the appellant's assertion, the Board directed 
the RO to adjudicate (as a separate claim), the issue of 
service connection for the cause of death pursuant to 
38 U.S.C.A. § 1151.  Although, in hindsight, the Board's 
characterization of the issue as inextricably intertwined 
with the current issue appears inappropriate, in its remand, 
the Board also specifically indicated that if, after 
adjudication of the issue, the appellant did not appeal the 
denial of the section 1151 issue, only the claim for service 
connection on a direct basis would be decided by the Board.  
The RO adjudicated the section 1151 claim in late September 
1998.  The appellant was notified of that decision, along 
with her appellate rights, in a VA cover letter dated in 
October 1998.  However, as, to date, neither she nor her 
representative has filed any correspondence with the Board 
indicating a desire to pursue the section 1151 claim on 
appeal, the Board finds that the issue of service connection 
for the cause of death pursuant to 38 U.S.C.A. § 1151 is not 
now before it.  





FINDINGS OF FACT

1.  The veteran's death certificate reports that he died at 
home on January [redacted], 1987, at 67 years of age from cardiac 
arrest due to or as the consequence of lung cancer; no other 
significant medical condition is listed.  

2.  At the time of his death, the veteran had not established 
entitlement to service connection for any condition.  

3.  The veteran did not have either a heart condition or 
cancer during active duty service or within the one-year 
presumptive period following his termination of active duty 
service.  

4.  There is no competent medical evidence that a disability 
of service origin caused, hastened, or substantially or 
materially contributed to cause the veteran's death.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran died on January [redacted], 1987, of cardiac arrest, due 
to or as a consequence of lung cancer.  His death certificate 
reported no other significant medical disorders present at 
the time of his death.  At the time of his death, the veteran 
had not established entitlement to service connection for any 
condition.  

The only service medical record available is the veteran's 
separation examination report, dated in November 1951, which 
shows that his lungs, chest, and heart were normal.  His 
blood pressure reading was 108/68.  

Pursuant to the RO's request for copies of the veteran's 
service medical records, the National Records Personnel 
Center informed the RO in June 1996 that his records could 
not be reconstructed.  It was also noted that no Surgeon 
General records were available either.  

Providence Hospital medical records show that the veteran was 
treated at that facility in June 1985.  He was initially 
admitted because of uncontrolled diabetes and shortness of 
breath.  He underwent extensive work-up, including biopsy of 
a left upper lobe mass, which revealed large cell 
undifferentiated carcinoma, diagnosed as squamous cell.  

The veteran's VA hospitalization records for September-
October 1985, February 1986, and April-June 1986, show that 
he was treated for squamous cell carcinoma, pneumonia, 
chronic obstructive pulmonary disease (COPD), and adult-onset 
diabetes.  

The veteran's VA hospitalization records for January 2-29, 
1987, show that he was admitted because of increased 
shortness of breath over the prior two weeks.  He denied 
chest pain, nausea, and vomiting.  He was admitted with a 
diagnosis of pneumonia and treated with antibiotics.  He was 
started on oxygen therapy for COPD and given oral steroids 
for his diabetes.  On January 29, 1987, he was discharged 
home with medication, diet instructions, and informed that 
home health care personnel would be informed.  He died at 
home on January [redacted], 1987.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  In addition, where a veteran served 90 
days or more and a chronic disease, such as cardiovascular 
disease, including hypertension, and carcinoma, becomes 
manifest to a compensable degree within a prescribed period 
after service (for cardiovascular disease and carcinoma, 10 
percent within one year following termination of such service) 
such disease shall be presumed as having been incurred in 
service, even though there is no evidence of such disease 
during the period of service; the presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  Contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability contributed 
to death, it must be shown that it contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (1998).

The initial question on appeal, however, that must be 
answered with respect to any claim for VA benefits is whether 
the appellant has presented a well-grounded claim of service 
connection.  In this regard, the appellant has the "burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence; an allegation alone is not sufficient.  See Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where, as here, the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence to that effect that the claim is 
plausible is required.  Id.  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In the instant case, the appellant's claim must be denied as 
not well grounded because there is no competent medical 
evidence that the cause of the veteran's death (cardiac 
arrest due to lung cancer) was of service origin. 

The available service medical record, his separation from 
active duty physical examination report of November 1951, 
does not reflect any complaints, findings, history, or 
symptomatology pertaining to either a heart condition or lung 
cancer.  Moreover, there are no non-service medical records 
indicating any heart disease or elevated blood pressure 
readings during the veteran's lifetime; indeed, the first 
medical evidence that the veteran suffered cardiac arrest is 
his death certificate.  Even then, the primary cause of death 
was his lung cancer, which the medical evidence first shows 
present in 1985, which is almost 34 years after his 
separation from active duty service.  Hence, there is no 
medical basis upon which to conclude that either a heart 
condition or cancer was present during active service, or 
within one year of termination of such service.  Likewise, 
the record contains no competent medical evidence of a nexus 
between either a heart condition or lung cancer and the 
veteran's service.  

In the absence of competent medical evidence indicating that 
a disability of service origin caused, hastened, or 
substantially or materially contributed to cause the 
veteran's death, the claim for service connection for the 
cause of the veteran's death is not plausible, and must be 
denied as not well grounded.  While the appellant may well 
believe that the cause of her husband's death should be 
service-connected, as a lay person without the appropriate 
medical training or expertise, she is not competent to render 
a probative opinion on such a medical matter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Where, as here, 
the determinative issue involves a medical matter, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps, 126 F.3d at 1468; Grottveit, 5 Vet. 
App. at 91, 93 (1993).  

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied as not well grounded.  As 
such, the VA is under no duty to assist the appellant in 
developing the facts pertinent to the claim.  See Epp, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

Although the RO did not specifically deny the claim as not 
well grounded, there is no prejudice to an appellant solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  Furthermore, The 
Board views its discussion as sufficient to satisfy its duty 
to inform the appellant of the evidence necessary to complete 
her application for service connection.  See 38 U.S.C.A. 
§ 5103(a) (1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

